         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 1 of 27




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    JACQUELINE CAZEAU, DAWN                                     MEMORANDUM DECISION AND
    STOJKOVIC, MICHAEL ANDERSON,                               ORDER DENYING JOINT MOTION
    individually and on behalf of all others                      FOR CERTIFICATION AND
    similarly situated,                                       APPROVAL OF COLLECTIVE ACTION
                                                                       SETTLEMENT
               Plaintiffs,
                                                                  Case No. 2:18-cv-00321-RJS-CMR
    v.
                                                                      Chief Judge Robert J. Shelby
    TPUSA, Inc., dba TELEPERFORMANCE
    USA,                                                         Magistrate Judge Cecilia M. Romero

               Defendant.


           Plaintiffs Jacqueline Cazeau, Dawn Stojkovic, and Michael Anderson initiated this Fair

Labor Standards Act (FLSA) action against Defendant TPUSA, Inc. in April 2018. After over a

year of litigation, the parties attended mediation and entered into an agreement settling Plaintiffs’

FLSA claims (Settlement Agreement). Because the parties cannot settle FLSA claims without

court approval, the parties filed a Joint Motion for Certification and Approval of Collective Action

Settlement,1 asking the court to grant conditional class certification and approve the parties’

Settlement Agreement.          For the reasons explained below, the Motion is DENIED without

prejudice.2




1
    Dkt. 44.
2
  After the parties filed the Motion, Plaintiffs and Interested Parties Chantel Headspeth and Kaylee McBride filed a
Joint Motion for Decision on the Briefing or, In the Alternative, Motion for Telephonic Hearing (Motion for Decision),
asking the court to decide the Motion on the briefing or to hold oral argument telephonically. Dkt. 71 at 1–2. The
Motion for Decision is DENIED as moot by virtue of this Order.

                                                          1
          Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 2 of 27



                                             BACKGROUND

            Plaintiffs commenced this action in April 20183 and filed an Amended Complaint in July

2018.4 Plaintiffs asserted in their Amended Complaint two causes of action: (1) violation of the

FLSA and (2) violation of the Utah Payment of Wages Act.5 Plaintiffs allege they were all

previously TPUSA’s employees in Utah and that TPUSA required its employees to arrive fifteen

minutes early to work shifts and trainings but did not compensate them for that time.6 The

Amended Complaint included an image of a “mandatory training notice that instructed employees

to ‘arrive at least 15 minutes before [their] class is scheduled to begin.’”7

            Plaintiffs allege they bring “this action individually and as collective and class actions on

behalf of [similarly situated employees].”8 Specifically, Plaintiffs propose a nationwide collective

action class consisting of “[a]ll persons who are, or have been, employed by TPUSA as non-

exempt employees[,] . . . who . . . failed to receive at least minimum wage for all hours worked

and/or overtime compensation for hours worked in excess of 40 hours in a single work week.”9

            Before filing its Answer denying Plaintiffs’ allegations, TPUSA successfully moved to

dismiss Plaintiffs’ Utah Payment of Wages Act claim.10 Thus, only Plaintiffs’ FLSA claims

remain.




3
    Dkt. 2 (Complaint).
4
    Dkt. 21 (Amended Complaint).
5
    Id. at 10–13.
6
    Id. at 2–6.
7
    Id. ¶ 22 (alteration in original).
8
    Id. ¶ 28.
9
    Id. ¶ 28(a).
10
  See Dkt. 34. The court dismissed Plaintiffs’ Utah Payment of Wages Act claim without prejudice, and Plaintiffs
have not repleaded that claim.

                                                       2
          Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 3 of 27



           After the court dismissed Plaintiffs’ Utah Payment of Wages Act claim, the parties engaged

in settlement discussions. 11 Those discussions led to an April 2019 mediation in Los Angeles,

California.12 Although the parties agreed to settle this case at mediation, they continued to

negotiate essential terms of the settlement for months after the mediation.13 The parties ultimately

entered into the Settlement Agreement and now move the court to conditionally certify Plaintiffs’

collective action class and approve the Settlement Agreement.14

                                             LEGAL STANDARDS

     I.    Collective Action Certification

           “The FLSA ensures certain employers pay their employees the minimum wage and

overtime compensation if earned.”15 To enforce its provisions, the FLSA allows employees to sue

their employer as individuals or as a group, provided the group consists of “similarly situated”

employees.16 Although the FLSA does not define the term “similarly situated,”17 Supreme Court

precedent requires courts to “determine who is similarly situated in a ‘manner that is orderly,

sensible, and not otherwise contrary to statutory commands or the provisions of the Federal Rules

of Civil Procedure.’”18

           The Tenth Circuit recognizes three distinct approaches for determining who is similarly

situated under § 216(b) of the FLSA: (1) the ad hoc approach, (2) the Rule 23 approach, and (3)


11
     Dkt. 44 at 3.
12
     Id.; Dkt 44-6 (Stojkovic Decl.) ¶ 10.
13
     Dkt. 44 at 3.
14
     See Dkt. 44; see also Dkt. 44-1 (Settlement Agreement).
15
  In re Chipotle Mexican Grill, Inc., No. 17-1028, 2017 WL 4054144, at *1 (10th Cir. 2017) (unpublished) (citing 29
U.S.C. §§ 206–07).
16
     See 29 U.S.C. § 216(b).
17
  Chipotle, 2017 WL 4054144, at *1 (citing Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir.
2001)).
18
     Id. (quoting Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989)).

                                                           3
          Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 4 of 27



the spurious approach. The court has noted the ad hoc approach is “[a]rguably . . . the best of the

three approaches outlined because it is not tied to the Rule 23 standards.”19 This court therefore

adopts the ad hoc approach here.

            Under the ad hoc approach, the court “determines, on an ad hoc case-by-case basis,

whether plaintiffs are ‘similarly situated.’”20 The court does this at two stages of the litigation.21

First, the court “makes an initial ‘notice stage’ determination of whether plaintiffs are ‘similarly

situated.’”22 For the court to grant this initial certification, a plaintiff must make “substantial

allegations that the putative class members were together the victims of a single decision, policy,

or plan”—nothing more is required.23 This is a lenient standard “that typically results in class

certification.”24

            Second, “[a]t the conclusion of discovery (often prompted by a motion to decertify), the

court then makes a second determination, utilizing a stricter standard of ‘similarly situated.’”25 At

this final certification stage, the court relies on three factors: “(1) disparate factual and employment

settings of the individual plaintiffs; (2) the various defenses available to defendant which appear

to be individual to each plaintiff; [and] (3) fairness and procedural considerations.”26 Because




19
     Thiessen, 267 F.3d at 1105.
20
     Id. at 1102 (citation omitted).
21
     Id. at 1102–03.
22
     Id. at 1102 (citation omitted).
23
     Id. (citation omitted).
24
  McCaffrey v. Mortg. Sources, Corp., No. 08-2660-KHV, 2011 WL 32436, at *2 (D. Kan. Jan. 5, 2011) (citation
omitted).
25
     Thiessen, 267 F.3d at 1102–03 (citation omitted).
26
  Id. at 1103 (citation omitted); see Gassel v. American Pizza Partners, L.P., No. 14-cv-00291-PAB-NYW, 2015 WL
5244917, at * 2 n.3 (D. Colo. Sept. 8, 2015) (“Thiessen lists a fourth factor, i.e., whether plaintiffs made the filings
required by the ADEA before instituting suit. . . . That factor does not apply in FLSA cases.”) (citations omitted).

                                                           4
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 5 of 27



final certification occurs after discovery, “the [c]ourt can make its . . . decision with the benefit of

more information about the parties and the claims.”27

 II.       FLSA Settlement

           “Congress enacted the FLSA in 1938 with the goal of protecting all covered workers from

substandard wages and oppressive working hours.”28 Indeed, the FLSA’s “prime purpose . . . [is]

to aid the unprotected, unorganized and lowest paid of the nation’s working population.”29 To that

end, “Congress made the FLSA’s provisions mandatory . . . [and its] provisions are not subject to

negotiation or bargaining between employers and employees.”30 Thus, “[w]hen employees file

suit against their employer to recover back wages under the FLSA, the parties must present any

proposed settlement to the district court for” its approval.31

           “The primary focus of the [c]ourt’s inquiry in determining whether to approve the

settlement of a[n] FLSA collective action is not, as it would be for a Rule 23 class action, on due

process concerns, . . . but rather on ensuring that an employer does not take advantage of its

employees in settling their claim for wages.”32 Accordingly, before the court can approve an FLSA

settlement, the court “must first determine whether the settlement resolves a bona fide dispute—

one that involves ‘factual issues rather than legal issues such as the statute’s coverage and



27
  Barbosa v. Nat’l Beef Packing Co, LLC, No. 12-2311-KHV, 2014 WL 5099423 (D. Kan. Oct. 10, 2014) (citing
Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1218 (11th Cir. 2001)).
28
  Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 147 (2012) (quotation marks, brackets, and citation
omitted).
29
     Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707 n.18 (1945) (citations omitted).
30
     Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982) (citation omitted).
31
  McCaffrey, 2011 WL 32436, at *2 (citation omitted); see Keel v. O’Reilly Auto Enters., LLC, No. 2:17-CV-667,
2018 WL 10509413, *2 (D. Utah May 31, 2018) (“The Tenth Circuit has not addressed whether parties can settle
FLSA actions claiming unpaid wages without court approval, but district courts within this district and within the
Tenth Circuit have followed the approach endorsed by a majority of courts and assumed that judicial approval is
necessary.”) (citations omitted).
32
     Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 719 (E.D. La. 2008) (citations omitted).

                                                            5
          Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 6 of 27



applicability.’”33 If the court finds a bona fide dispute lacking, it cannot approve the Settlement

Agreement and its inquiry ends. However, if the court finds a bona fide dispute exists, it must

then determine whether the proposed settlement is “fair and reasonable to all parties concerned”

and whether the proposed settlement “contain[s] a reasonable award of attorneys’ fees.”34

                                                    ANALYSIS

            Applying the standards described above, the court concludes (1) the proposed collective

action should be certified, (2) this litigation involves a bona fide dispute, but (3) the Settlement

Agreement is not fair and reasonable. Because the court concludes the Settlement Agreement is

not fair and reasonable, it must deny the Motion.

     I.     Plaintiffs’ Collective Action May Be Conditionally Certified

            As explained above, the court follows the two-step ad hoc approach for determining

whether a collective action consists of “similarly situated” employees. The first step is commonly

referred to as conditional certification, and the second step is referred to as final certification. The

parties jointly move the court for conditional certification but do not move for final certification.35

Accordingly, the court must decide (1) whether it can approve the Settlement Agreement without

granting final certification and, if it can, (2) whether it should grant the parties’ request for

conditional certification. The court affirmatively answers both questions.

            First, the court concludes that final certification is not a prerequisite to approving the

Settlement Agreement. The Tenth Circuit has not spoken on this question, and other courts are




33
     Keel, 2018 WL 10509413, at * 2 (quoting Kraus v. PA Fit II, LLC, 155 F. Supp. 3d 516, 530 (E.D. Pa. 2016)).
34
     Id. (citations omitted).
35
     Dkt. 44 at 11–12.

                                                          6
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 7 of 27



split on the issue.36 But the court adopts the position that final certification is not required because

certification under the FLSA is “only the district court’s exercise of [its] discretionary power . . .

to facilitate the sending of notice to potential class members” and “is neither necessary nor

sufficient for the existence of a representative action under FLSA.”37 Indeed, the FLSA does not

require certification.38 Instead, it “requires only that the plaintiffs affirmatively provide consent

(opt in) . . . and that they be ‘similarly situated.’”39 Thus, plaintiffs can opt into a collective action

without conditional certification,40 and final certification is nothing more than a mechanism to

decertify the class by demonstrating the plaintiffs are not similarly situated as required by §

216(b).41 Accordingly, if a court uses the ad hoc approach, conditional certification satisfies the




36
   See Mygrant v. Gulf Coast Rest. Grp., Inc., No. 18-0264-WS-M, 2019 WL 4620367, at *6 (S.D. Ala. Sept. 23,
2019) (concluding that final certification is unnecessary to settle an FLSA claim); see also Tompkins v. Farmers Ins.
Exch., No. 5:14-cv-3737, 2017 WL 4284114, at *8 n.2 (E.D. Pa. Sept. 27, 2017) (recognizing that final FLSA
certification is unnecessary for approving an FLSA settlement); Gassel, 2015 WL 5244917, at * 2 (collecting cases
that “generally make a final certification ruling before approving a collective action settlement); see also In re Wells
Fargo Wage & Hour Employment Practices Litig. (No. III), 18 F. Supp 3d 844, 853 (S.D. Tex. 2014) (“[C]ourts in
the Fifth Circuit have never imposed such a requirement and the court is not persuaded that it is necessary or
appropriate.”).
37
   Myers v. Hertz Corp., 624 F.3d 537, 555 n.10 (2nd Cir. 2010) (quotation marks and citation omitted); see also
Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013) (“The sole consequence of conditional certification is
the sending of court-approved written notice to employees, . . . who in turn become parties to a collective action only
by filing written consents with the court.”) (citations omitted).
38
     In its entirety, 29 U.S.C. § 216(b)’s collective action procedure reads:
           An action to recover the liability prescribed in the preceding sentences may be maintained against
           any employer (including a public agency) in any Federal or State court of competent jurisdiction by
           any one or more employees for and in behalf of himself or themselves and other employees similarly
           situated. No employee shall be a party plaintiff to any such action unless he gives his consent in
           writing to become such a party and such consent is filed in the court in which such action is brought.
39
  Smith v. Metro Security, Inc., No. 18-953, 2019 WL 6701311, at *7 (E.D. La. Dec. 9, 2019) (citing 29 U.S.C. §
216(b)).
40
   See Myers, 624 F.3d at 555 n.10 (“Thus, certification is neither necessary nor sufficient for the existence of a
representative action under FLSA, but may be a useful case management tool for district courts to employ in
appropriate cases.”) (quotation marks and citation omitted).
41
  See In re Wells Fargo, 18 F. Supp. 3d at 853 (“While there is a second stage in FLSA collective action cases during
which the court may decertify the class if the plaintiffs are not similarly situated in light of information gathered during
post-certification discovery, there was no need to reach the decertification stage here since the parties settled the
case.”).

                                                              7
           Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 8 of 27



FLSA’s “similarly situated” requirement and final certification is unnecessary in the settlement

context.42

            Second, Plaintiffs have provided the court with sufficient information to grant conditional

certification. All that is required for the court to grant conditional certification is for there to exist

“substantial allegations that the putative class members were together the victims of a single

decision, policy, or plan.”43 The parties allege the putative class is comprised of “approximately

48,749 hourly non-exempt TPUSA employees that may have received the Training Memorandum

that requested employees arrive 15 minutes early for new hire training.”44 Further, Plaintiffs allege

TPUSA did not compensate its employees for these fifteen minutes.45 This is sufficient for the

court to conclude that the putative class members’ FLSA rights were violated under the same

policy and thus are similarly situated.

 II.        This Litigation Involves A Bona Fide Dispute

            The bona fide dispute requirement is designed to prevent parties from “negotiating around

the clear FLSA requirements of compensation.”46 Accordingly, “[i]f no question exists that the

plaintiffs are entitled under the statute to the compensation they seek (and therefore to liquidated

damages, as well), then any settlement of such claims would allow the employer to negotiate

around the statute’s mandatory requirements.”47                     Indeed, “implementation of the FLSA is

frustrated if an employer can extract a disproportionate discount on FLSA wages in exchange for


42
  See Smith, 2019 WL 6701311, at *7 (“If a court, such as this one, does use the two-step process, the conditional
certification is certification, and a decertification decision would be a revision of the original order.”) (quotation marks,
brackets, and citations omitted).
43
     Thiessen, 267 F.3d at 1102 (citation omitted).
44
     Dkt. 44 at 11.
45
     Dkt. 21 (Amended Complaint) ¶¶ 22–23.
46
     Collins, 568 F. Supp. 2d at 719 (citations omitted).
47
     Id.

                                                             8
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 9 of 27



an attenuated defense to payment.”48 Thus, for a bona fide dispute to exist, there must be some

doubt concerning whether Plaintiffs may succeed on their FLSA claims.49

           The parties bear the burden of demonstrating that a bona fide dispute exists, and they can

satisfy that burden by providing the court with sufficient information of the bona fide dispute’s

existence.50 Such information may include:

           (1) a description of the nature of the dispute; (2) a description of the employer’s
           business and the type of work performed by the employee; (3) the employer’s
           reasons for disputing the employee’s right to a minimum wage or overtime; (4) the
           employee’s justification for the disputed wages; and (5) if the parties dispute the
           computation of wages owed, each party’s estimate of the number of hours worked
           and the applicable wage.51

           Here, the parties have provided sufficient information for the court to conclude that a bona

fide dispute exists. First, the nature of the dispute is straightforward: Plaintiffs allege TPUSA

required them to arrive fifteen minutes early to shifts and trainings but failed to compensate them

for that time under the FLSA’s wage provisions.52                    Second, TPUSA’s primary business is

providing its clients with telephone-based customer service, and TPUSA employed Plaintiffs and

the putative class members as Customer Service Representatives whose job was to provide

telephonic customer service.53 Third, Plaintiffs contend they are entitled to damages ranging from

$1,767,151.25 to $4,748,152.60, depending on whether their damages are calculated at minimum




48
     Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1242 (M.D. Fla. April 19, 2010).
49
     See Collins, 568 F. Supp. 2d at 719–20.
50
  See McCaffrey, 2011 WL 32436, at *4; see also Felix v. Thai Basil at Thornton, Inc., No. 14-cv-02567-MSK-CBS,
2015 WL 2265177, at *2 (D. Colo. May 6, 2015) (citation omitted).
51
     Felix, 2015 WL 2265177, at *2 (citation omitted).
52
     Dkt. 21 (Amended Complaint) ¶¶ 16–26.
53
     Id. ¶¶ 4–7.

                                                           9
           Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 10 of 27



wage or overtime rates.54 TPUSA, however, contends it owes Plaintiffs nothing under (1) the

Klinghoffer rule or (2) the de minimis doctrine.55

            The Klinghoffer rule refers to the holding in United States v. Klinghoffer Bros. Realty

Corp.56 There, the Second Circuit held that an employer complies with the FLSA’s minimum

wage requirement “so long as the total weekly wage paid by an employer meets the minimum

weekly requirements of the statutes, such minimum weekly requirement being equal to the number

of hours actually worked that week multiplied by the minimum hourly statutory requirement.”57

            The de minimis rule dictates that “employees cannot recover for otherwise compensable

time if it is de minimis,”58 i.e., time that is “insubstantial and insignificant.”59 There is no specific

amount of time that qualifies as de minimis.60 Instead, this rule relies on the application of

“common sense . . . to the facts of each case”61 and the weighing of four factors: (1) “the amount

of daily time spent on the additional work,” (2) “the practical administrative difficulty of recording

the additional time,” (3) “the size of the claim in the aggregate,” and (4) “whether the claimants

performed the work on a regular basis.”62




54
  Dkt. 44 at 13. The court notes that Plaintiffs did not address what their damages would be if they accounted for the
FLSA’s liquidated damages provision. See 29 U.S.C. § 216(b) (explaining that damages for violating the FLSA will
include the amounts of unpaid wages and “an additional equal amount as liquidated damages.”). If they had, their
damages would range from $3,534,302.50 to $9,496,305.20.
55
     Dkt. 44 at 13–14.
56
     285 F.2d 487 (2nd Cir. 1960).
57
     Id. at 490.
58
     Lindow v. United States, 738 F.2d 1057, 1062 (9th Cir. 1984) (citation omitted).
59
     Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 693 (1946).
60
     Lindow, 738 F.2d at 1062.
61
     Id.
62
     Reich v. Monfort, Inc., 144 F.3d 1329, 1333–34 (10th Cir. 1998) (citations omitted).

                                                           10
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 11 of 27



           TPUSA’s reliance on these defenses creates a bona fide dispute.63 First, TPUSA alleges it

paid its employees an average of $12.99 per hour and therefore the total pay received by employees

during the workweek divided by the hours actually worked exceeded the minimum wage.64

Assuming these allegations are true and the Tenth Circuit adopts the Klinghoffer rule, Plaintiffs’

claim that TPUSA violated the FLSA’s minimum wage provision could fail.65                                 Similarly,

application of the de minimis doctrine calls into question the likelihood of success on Plaintiffs’

claim because it is unclear whether fifteen minutes aggregated over a four-week period qualifies

as de minimis.66 The court concludes a bona fide dispute exists.

III.       The Settlement Agreement Is Not Fair and Reasonable

           “To be fair and reasonable, an FLSA settlement must provide adequate compensation to

the employee and must not frustrate the FLSA policy rationales.”67 The court has carefully

reviewed the Settlement Agreement and concludes it contains provisions that are inherently unfair,

unreasonable, and contradictory to the FLSA’s underlying policies.68 Below, the court addresses




63
     Dkt. 35 (Answer) at 10–11.
64
     Dkt. 44 at 14.
65
   The parties did not cite a Tenth Circuit case applying the Klinghoffer rule, and the court has not found a Tenth
Circuit case doing so. Nevertheless, it appears likely the Tenth Circuit would follow the Klinghoffer rule. See
Campbell v. C.R. England, Inc., No. 2:13-cv-00262, 2015 WL 5773709, at *2 (D. Utah Sept. 30, 2015) (“When
calculating damages for minimum wages under the FLSA, most courts follow the so-called Klinghoffer rule, meaning
that an employer does not violate the federal minimum wage unless, when wages are averaged over an entire
workweek, the average wage is less than the federal minimum.”) (citations omitted).
66
  Compare Lindow, 738 F.2d at 1064 (affirming the application of the de minimis doctrine to employees’ claim, even
though the employees were required to come in fifteen minutes early, “because of the administrative difficulty of
recording the time and the irregularity of the additional pre-shift work.”), with Reich, 144 F.3d at 1333–34 (affirming
the rejection of the de minimis doctrine to employee’s claim, even for a time period of approximately eleven and half
minutes each work day over two to three years, because the factors favored the employees.).
67
  McMillian v. BP Service, LLC, No. 19-2665-DDC-TJJ, 2020 WL 969870, at *2 (D. Kan. Feb. 28, 2020) (citation
omitted).
68
  See Johnson v. Citrus Cty. Assoc. for Retarded Citizens, Inc., No. 5:17-cv-216-Oc-32PRL, 2017 WL 7311891, at
*1–2 (M.D. Fla. July 12, 2017) (refusing to approve a settlement agreement with “inappropriate” provisions); see also
Barbosa, 2014 WL 5099423, at *7–8 (same).

                                                         11
        Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 12 of 27



those provisions and other issues it has identified with the Settlement Agreement to help guide the

parties should they reapply for approval of an amended settlement agreement.

               A. A Fairness Hearing Would Be Premature

           Courts typically hold fairness hearings to determine whether an FLSA settlement is fair

and reasonable “unless the parties notify the court that the opt-in plaintiffs had notice of the

settlement and an opportunity to object.”69 The court will not schedule a fairness hearing because

it will not approve the Settlement Agreement unless or until the parties provide additional

information to the court and remove certain provisions as explained below.

               B. The Opt-In Procedure Is Not Consistent With the FLSA

           Under the FLSA, “similarly situated” employees may opt into the action by filing with the

court their written consent “to become such a party.”70 The Settlement Agreement, however, does

not follow this opt-in procedure and therefore cannot be approved. Specifically, the Settlement

Agreement proposes sending checks to putative class members who will then consent to joining

this action by endorsing the check.71              Although this procedure satisfies the first § 216(b)

requirement that opt-in plaintiffs give written consent to joining the action, it fails to satisfy or

address the second requirement: that the written consents be filed with the court.72 If the parties

wish to reapply for approval of an amended settlement agreement, the parties may satisfy the §

216(b) filing requirement by certifying to the court a list of names of the people who cash their

checks or otherwise proposing a method that satisfies the statutory requirements.




69
     Stubrud v. Daland Corp., No. 14-2252-JWL, 2015 WL 5093250, at *1 (D. Kan. Aug. 28, 2015) (citations omitted).
70
     29 U.S.C. § 216(b).
71
     Dkt. 44-1 (Settlement Agreement) ¶ 10(C).
72
     See 29 U.S.C. § 216(b).

                                                         12
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 13 of 27



            Additionally, unlike other collective actions that settle after the case has been conditionally

certified and opt-in plaintiffs have joined the action, this case has not yet been conditionally

certified, and no opt-in plaintiffs have joined. The Settlement Agreement contemplates that

putative class members opt into the action and join the settlement at the same time without an

opportunity to object to the Settlement Agreement.73 The parties explain that “[c]ombining the

notice to opt in with the settlement check will reduce the administration cost by 50% and thereby

preserve the settlement funds to benefit the class.”74 Although an important consideration, the

court requests that the parties provide additional analysis to justify their proposed procedure if they

seek approval of an amended settlement agreement. Specifically, the parties should provide

additional reasoning—supported by case law—explaining why the court should agree to the

procedure rather than follow courts that have refused.75

                 C. The Confidentiality Provision is Impermissible

            “There is broad consensus that FLSA settlement agreements should not be kept

confidential”76 because “compelled silence unreasonably frustrates implementation of the

‘private–public’ rights granted by the FLSA and thwarts Congress’s intent to ensure widespread

compliance with the statute.”77




73
     Id. ¶ 10.
74
     Dkt. 44 at 9.
75
   E.g., Christeson v. Amazon.com.ksdc, LLC, No. 18-2043-KHV, 2019 WL 354956, at *3–5 (D. Kan. Jan. 29, 2019)
(“When putative class members have not yet received notice of the lawsuit and an opportunity to opt in, the Court
cannot sustain a motion for final settlement approval. . . . Further, the Court’s ability to assess the appropriateness of
final certification, fairness of the settlement terms and reasonableness of the agreed fee award is undermined when
plaintiff has not provided putative class members notice and an opt-in opportunity before seeking final settlement
approval.”) (citations omitted).; Mygrant, 2019 WL 4620367, at *1–2 (allowing the parties to obtain “preliminary
approval” of a settlement agreement during the pre-notice stage of an FLSA case).
76
     Stubrud, 2015 WL 5093250, at *1.
77
     Dees, 706 F. Supp. 2d at 1242.

                                                           13
        Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 14 of 27



           The Settlement Agreement includes a confidentiality provision, but the parties do not

address whether it is fair and reasonable.78 Specifically, that provision reads:

           Non-disclosure and Non-publication. Plaintiffs and Class Counsel agree not to
           disclose or publicize the Settlement Agreement contemplated herein, the fact of the
           Settlement Agreement, its terms or contents, or the negotiations underlying the
           Settlement Agreement, in any manner or form, directly or indirectly, to any person
           or entity, except to Settlement Class members, and as shall be contractually or
           legally required to effectuate the terms of the Settlement Agreement as set forth
           herein, including, but not limited to, providing a copy of the Settlement Agreement
           to the Court for approval.79

           The court will not approve a settlement agreement with this provision because it

“contravenes the legislative purpose of the FLSA and undermines the Department of Labor’s

regulatory effort to notify employees of their FLSA rights.”80 Indeed, the court will not approve

a settlement agreement with a provision that prohibits Plaintiffs or their counsel from discussing

this case with TPUSA’s employees.81 Nor will the court enforce a provision that prohibits

Plaintiffs and their counsel from discussing the Settlement Agreement because it is a document

the parties have made available to the public by filing it with the court.82                      Further, this

confidentiality provision is especially troubling given the allegation that TPUSA “was sued for

nearly the same wage violations in 2008.”83 Accordingly, the court will not approve the Settlement

Agreement with this or a substantially similar provision.




78
     See Dkt. 44 at 14–17.
79
     Dkt. 44-1 (Settlement Agreement) ¶ 18.
80
     Dees 706 F. Supp. 2d at 1242.
81
   See Stubrud, 2015 WL 5093250, at *1 (“Because the parties’ agreement contains a provision that would penalize
class members from disclosing the terms except in narrow circumstances, the court will not approve an agreement
containing this provision.”).
82
   See Barbosa, 2014 WL 5099423, at *8 (“This confidentiality clause cannot be enforced. The settlement agreement
is a public document, and its terms are in the public domain.”).
83
     Dkt. 21 (Amended Complaint) at 11 ¶ 6.

                                                       14
        Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 15 of 27



               D. The Release Lacks Consideration

           In the FLSA context, “general releases (the release is not limited to claims arising under

the FLSA) . . . are disfavored [because] ‘a pervasive release in an FLSA settlement confers an

uncompensated, unevaluated, and unfair benefit on the employer.’”84 Nevertheless, “courts will

approve broad releases accompanying FLSA settlements when the plaintiff is receiving full

compensation of his or her FLSA claim, as well as additional consideration for a general release.”85

In other words, the court will not approve an FLSA settlement containing a general release unless

it is supported by adequate additional consideration.

           The Settlement Agreement contains two general releases—one for Settlement Class

members, including Plaintiffs, and another for Plaintiffs alone. Those provisions read:

           Release.        Plaintiffs and every member of the Settlement Class will fully
           release and discharge TPUSA, its past and present officers, directors, shareholders,
           employees, agents, principals, heirs, representatives, accountants, attorneys,
           auditors, consultants, and insurers, and TPUSA’s respective predecessors and
           successors in interest, parents, subsidiaries, affiliates, related entities, and any of
           their predecessors, successors, and assigns (all, collectively, the “Released
           Parties”), as follows:

           A.      Release by Settlement Class members (including Plaintiffs). Settlement
           Class members shall release all claims, demands, rights, damages, liabilities, and
           causes of action under federal, state, local, and/or common law that are or were
           asserted in the Action, or that could have been asserted based on the factual
           allegations in the Action, that arose during the Class Period, including, but not
           limited to, with respect to the following claims: (a) failure to pay overtime wages;
           (b) failure to pay minimum wages; and (c) all claims for liquidated damages, civil
           penalties or attorney fees under the FLSA or state law (all, collectively the
           “Released Claims”). This release will encompass all claims, demands, rights,
           damages, liabilities, and causes of action under federal, state, local, and/or common
           law up to and including the date on which the Settlement Agreement is approved
           by the Court that are or were asserted in the Action, or that could have been asserted

84
  Johnson, 2017 WL 7311891, at *2 (quoting Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1351–52 (M.D. Fla.
2010)); see Barbosa, 2014 WL 5099423, at * 8 (citing Gambrell v. Weber Carpet, Inc., No. 10-2131-KHV, 2012 WL
5306273, at *5 (D. Kan. Oct. 29, 2012)) (“It is inappropriate to require plaintiffs to sign overly-broad releases to
receive settlement proceeds in FLSA cases.”).
85
     Johnson, 2017 WL 7311891, at *2 (emphasis added).

                                                         15
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 16 of 27



            based on the factual allegations in the Action. Specifically excluded from the
            Release Claims are any claims for unemployment insurance, workers’
            compensation benefits, or any other claims that cannot be waived by law.

            B.      Additional Release by Plaintiffs. Plaintiffs shall release, in addition to their
            Released Claims, all claims, demands, rights, damages, and liabilities under federal,
            state, local, and/or common laws, applicable orders, and regulations, whether
            known or unknown, pending or contingent, they may have against the Released
            Parties, to the maximum extent permitted by law (“Plaintiffs’ Released Claims”).
            Specifically excluded from Plaintiffs’ Released Claims are any claims for
            unemployment insurance, workers’ compensation benefits, or any other claims that
            cannot be waived by law. . . .86

            The Plaintiffs’ release in Section B is a general release that demands release of all claims

under “federal, state, local, and/or common laws, applicable orders, and regulations, whether

known or unknown, pending or contingent, they may have against the Released Parties.”87 At best,

the Settlement Class release language is imprecise. For example, it is unclear exactly what falls

within the scope of “all claims, demands, rights, damages, liabilities, and causes of action . . . that

could have been asserted based upon the factual allegations in the Action.”88 At worst, given the

nature of the relationship between TPUSA as employer and the Settlement Class members as

employees or former employees, this language may amount to a release that operates as a general

release in practice and effect. For reasons explained below, the court is concerned that this

ambiguity is designed to preserve arguments TPUSA may intend to present in other pending

actions to foreclose related but arguably different claims asserted by other former employees.

            These concerns aside, it appears these releases are not supported by consideration. The

Settlement Agreement includes three forms of consideration that could arguably support the




86
     Dkt. 44-1 (Settlement Agreement) ¶ 3.
87
     Id. ¶ 3(B).
88
     Id. ¶ 3(A).

                                                      16
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 17 of 27



general releases: (1) the Gross Settlement Amount,89 (2) the FLSA Compliance provision,90 and

(3) the Incentive Award provision.91 But each of these forms of consideration are insufficient to

justify the general releases.

            To begin, the Gross Settlement Amount contemplated in the Settlement Agreement is not

fair and reasonable consideration for the general releases. This is because TPUSA is required to

pay the wages owed under the FLSA, and Plaintiffs may compromise their FLSA claims if the

compromise is fair and reasonable.92 But “concessions unrelated to the substance of the FLSA

claims have no place in FLSA settlements” and “should not be used as leverage to procure a

general release of all possible claims.”93 The compromises proposed in the Settlement Agreement

may fairly represent consideration for the reduced payment TPUSA has agreed to make—an

amount much smaller than it may have been liable for if the case proceeded to trial.94 But the

parties provide the court no basis on which to conclude the Gross Settlement Amount also provides




89
  The parties agreed to settle Plaintiffs’ FLSA claims, in part, for a payment from TPUSA of $550,000.00 (the Gross
Settlement Amount). See Dkt. 44-1 (Settlement Agreement) ¶ 4.
90
     Id. ¶ 6.
91
     Id. ¶ 8.
92
     See Moreno, 729 F. Supp. 2d at 1350–52.
93
   Sanchez v. RM Wireless, Inc., No. 6:17-cv-1785-Orl-22TBS, 2018 WL 1866050, at *3 (M.D. Fla. Mar. 28, 2018)
(citations omitted).
94
  It is clear Plaintiffs have come to a compromise on their FLSA claims by entering into the Settlement Agreement.
Assuming Plaintiffs are entitled to recover damages under only the FLSA’s minimum wage provision, TPUSA would
be liable for approximately $3,534,302.50, which would result in Plaintiffs and opt-in plaintiffs receiving about $72.50
each. See Dkt. 44 at 13 (alleging Plaintiffs’ damages under the FLSA’s minimum wage provision to be
$1,767,151.25); see also 29 U.S.C. § 216(b) (providing for liquidated damages equal to the unpaid wages). But the
parties agreed to settle this matter for the Gross Settlement Amount. See Dkt. 44-1 (Settlement Agreement) ¶ 4. From
the Gross Settlement Amount, the parties agreed to pay the administrative fees ($103,100), Plaintiffs’ incentive fees
($27,500), Plaintiffs’ attorney fees (an estimated $183,315), actual costs and expenses ($12,000), and the payroll taxes
due on the wage portion of the payments. Id. Plaintiffs and each opt-in plaintiff would therefore receive approximately
$4.60 under the Settlement Agreement. This may be a fair and reasonable compromise of the claim in light of
TPUSA’s defenses, but the court does not address that issue in this Order. See Moreno, 729 F. Supp. 2d at 1348
(“Problems, for example, in proving hours-worked or ‘non-exempt’ status—or the presence of some other lawful
defense to payment (if any)—may warrant a reasonable compromise, if the court approves.”).

                                                          17
        Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 18 of 27



consideration for the general releases Indeed, the parties do not characterize the Gross Settlement

Amount as consideration for the general releases.

           Next, the FLSA Compliance provision in the Settlement Agreement is essentially

valueless. That provision reads:

           FLSA Compliance. TPUSA agrees as a material term and condition of this
           Settlement Agreement that it will continue to comply with the Fair Labor Standards
           Act’s minimum wage and overtime requirements, and that it will compensate
           employees for all hours worked during new-hire training sessions and regularly
           scheduled work shifts. TPUSA certifies and represents that it has affirmatively
           revoked and rescinded the Training Memorandum and does not require employees
           to arrive early for new hire trainings.95

     Plaintiffs are no longer TPUSA employees and therefore derive no benefit from this provision.96

     Further, the court lacks information concerning the number of putative opt-in plaintiffs that

     remain TPUSA employees, and therefore cannot determine what value, if any, putative opt-in

     plaintiffs may gain from this provision.

           More importantly, while “a non-cash, but still valuable, concession by an employee” may

     qualify as consideration for a general release,97 TPUSA makes no concessions under this

     provision. Instead, TPUSA agrees to “continue to comply with the Fair Labor Standards Act’s

     minimum wage and overtime requirements,”98 which it is already required to do.99 And though

     TPUSA represents it has revoked the Training Memorandum and does not require its employees




95
     Dkt. 44-1 (Settlement Agreement) ¶ 6.
96
     Dkt. 21 (Amended Complaint) ¶¶ 4–6.
97
     Moreno, 729 F. Supp. 2d at 1348.
98
     Dkt. 44-1 (Settlement Agreement) ¶ 6 (emphasis added).
99
  See Moreno, 729 F. Supp. 2d at 1348–49 (“A gratuitous concession in exchange for the required payment is ‘unfair’
because (1) the FLSA obligates the employer without exception or condition to pay the full amount owed and (2) a
valuable, non-cash concession extended to the employer in exchange for otherwise ‘full compensation’ effectively
reduces the employer’s payment by an amount equal to the value of the concession (and accordingly reduces the
employer’s payment to less than ‘full compensation.’”).

                                                         18
        Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 19 of 27



  to arrive early to trainings, it relies on similar representations to defend itself in this lawsuit.100

  It is unclear what value, if any, TPUSA’s representations have in this settlement. Further,

  TPUSA makes no promise to not later require its employees to arrive early for trainings under

  the potential justification that the time is de minimis. Accordingly, this provision is not adequate

  consideration for the general releases.

           Lastly, the parties have classified Plaintiffs’ incentive awards, at least in part, as

consideration “for Plaintiffs’ general release of claims.”101 But the court is not convinced it is

reasonable to utilize incentive awards, which are designed to “induce individuals to become named

representatives,” as consideration for a general release. 102 Thus, if the court approves Plaintiffs’

incentive awards, it will be for “their service in prosecuting the action and for the risks they have

incurred,” not as consideration for Plaintiffs’ general release.103

           In sum, the court cannot find adequate consideration for the general releases and therefore

cannot approve the Settlement Agreement on this independent ground.104 Absent additional

consideration, the release provisions must be appropriately limited.

                E. The Release is Overbroad

           “It is inappropriate to require plaintiffs to sign overly-broad releases to receive settlement

proceeds in FLSA cases.”105 The Settlement Agreement includes a release provision covering a


  See Dkt. 44 at 13 (arguing that a bona fide dispute exists because TPUSA “represents that the Training
100

Memorandum was not an official company policy and was not authorized by management.”).
101
   Dkt. 44-1 (Settlement Agreement) ¶ 8; see id. ¶ 4(C)(3) (explaining that the incentive awards are “in recognition
of Plaintiffs’ general release claims, contributions to the Action, and their service to the Settlement Class.”).
102
   Robles v. Brake Masters Sys., Inc., No. CIV 10-0135 JB/WPL, 2011 WL 9717448, at *5 (D. N.M. Jan. 31, 2011)
(quoting UFCW Local 880—Retail Food Emp’rs. Joint Pension Fund v. Newmont Mining Corp., 352 F. App’x 232,
235–36 (10th Cir. 2009) (unpublished)).
103
      Alvarez v. BI Inc., No. 16-2705, 2020 WL 1694294, at *12 (E.D. Pa. April 6, 2020).
104
    See Johnson, 2017 WL 7311891, at *2 (citing cases that approved releases when there was consideration in addition
to the amount owed under the FLSA).
105
      Barbosa, 2014 WL 5099423, at *8 (citation omitted).

                                                            19
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 20 of 27



number of parties associated with TPUSA, which the parties refer to as the Released Parties.106

“While [the court] recognize[s] that [TPUSA] want[s] finality, the exceptionally broad language

used here is not narrowly tailored to achieve this end and [will] not be approved.”107 Instead,

TPUSA may, for example, define Released Parties to include “any other person or entity associated

with TPUSA that was Settlement Class members’ ‘Employer’ as defined by the FLSA.”108

            In addition, it is unclear how broadly the parties are interpreting the release and whether

the parties agree on its scope. As discussed above, the Settlement Class members’ release provides

for the release of federal and state law claims “that are or were asserted in the Action, or that could

have been asserted based on the factual allegations in the Action, that arose during the Class

Period.”109 TPUSA interprets this language to encompass any claims based on allegations that

TPUSA failed to compensate its employees for pre-training and pre-shift time,110 and Plaintiffs

have not provided their interpretation of this language. Because the Settlement Agreement is based

on a specific, limited amount of time—fifteen minutes each day for approximately four weeks—

and there has been no formal discovery except for initial disclosures, the court is concerned

putative class members may unintentionally waive claims that Plaintiffs never investigated or

litigated.111 If the parties wish to seek future approval of an amended settlement agreement, they


106
      Dkt. 44-1 (Settlement Agreement) ¶ 3.
107
      Sanchez, 2018 WL 1866050, at *3.
108
      See id.
109
      Dkt. 44-1 (Settlement Agreement) ¶ 3(A).
110
    See Dkt. 60 at 1–3 (“Plaintiffs’ claims are expressly not limited to pre-training time, but encompass their entire
‘period of employment with TPUSA.’”); see also Dkt. 52-5 at 7–8 (arguing the release would have a dispositive effect
on TPUSA employees’ claims based on allegations that TPUSA required them to engage in pre-shift activities that
lasted between five and forty-five minutes each day during their employment).
111
    Plaintiffs describes their contentions as, “Defendant did not compensate them for pre-shift work during a 4 week
new hire training session.” Dkt. 44-3 (Snow Decl.) ¶ 4. And Plaintiffs appear to limit the scope of the Settlement
Agreement as covering only the allegations concerning unpaid time during the new hire training period. See Dkt. 59
at 4 n.2 (explaining that the Settlement Agreement is limited to the allegation that TPUSA failed to pay its employees
for “arriving early during only the new hire training period.”).

                                                         20
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 21 of 27



are directed to provide additional information addressing the court’s concern with TPUSA’s broad

interpretation of the release. Notably, if the parties mutually intend the release to operate as

broadly as TPUSA suggests, then the court has grave concerns about the fairness and

reasonableness of the settlement.

                F. The Proposed Notice Is Insufficient

           This court has authority to “prescrib[e] the terms and conditions of communication from

the named plaintiffs to the potential members of the class on whose behalf the collective action

has been brought.”112 In exercising that authority, it is the court’s duty to ensure the notice

provides sufficient information to the putative class members so they may “make an informed

choice as to whether to participate in” the action.113 Generally,

           [a] notice should include, at a minimum: the purpose of the notice, the nature of the
           lawsuit, the proposed class composition, the legal effect of joining the lawsuit, the
           fact that the court has not taken any position regarding the merits of the lawsuit,
           how to join the lawsuit, the purely voluntary nature of the decision and the legal
           effect of not joining the lawsuit, the prohibition against retaliation, and the relevant
           contact information for inquiries.114

Exercising its authority under these standards, the court cannot approve the parties’ proposed

notice115 for the following reasons.




112
   Hoffmann-La Roche, 493 U.S. at 169; see Zhongle Chen v. Kicho Corp., No. 18 CV 7413 (PMH) (LMS), 2020 WL
1900582, at *8 (S.D.N.Y. April 17, 2020) (“The content of the notice is left to the broad discretion of the district
court.”) (citation omitted); see also Self v. TPUSA, Inc., No. 2:08cv395, 2008 WL 4372928, at *2 (D. Utah Sept. 19,
2008) (“Because of the potential for abuse in class actions and FLSA collective actions, a district court has both the
duty and the broad authority to exercise control over a class action and to enter appropriate orders governing the
conduct of counsel and the parties.”) (quotation marks and citation omitted).
113
   Rogers v. WEBstaurant Store, Inc., No. 4:18-cv-00074, 2018 WL 3058882, at *6 (quoting Billingsley v. Citi Trends,
Inc., 560 F. App’x. 914, 922 (11th Cir. 2014)).
114
  Zhongle Chen, 2020 WL 1900582, at * 9 (quoting Hernandez v. City of New York, No. 16 Civ. 3445 (RA), 2017
WL 289816 (S.D.N.Y. June 29, 2017)).
115
      See Dkt. 44-4 (Notice).

                                                         21
            Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 22 of 27



             First, the section “How do I opt in or become a part of the Litigation and Settlement?”116

is deficient because it does not accurately explain the FLSA’s opt-in process. The recipients of

the notice are not required to opt into this action, and the notice must include language clearly

explaining that the recipient’s decision to participate in this action is purely voluntary.

Additionally, the notice must include language explaining that the opt-in plaintiffs will not join

the action unless their names are filed with the court and clarifying who is expected to fulfill this

requirement (e.g., Plaintiffs’ counsel or the opt-in plaintiff). Lastly, the notice must include a clear

statement explaining the legal effect of joining this action, i.e., that whoever opts into the action

will be bound by its outcome, including the terms of the Settlement Agreement.

             Second, the section “What claims will I release if I cash the settlement check?”117 is

deficient because it does not define the scope of the release. Specifically, that section explains the

release covers “any and all claims under the [FLSA] . . . and state law claims that are or could be

based on or related to the same matters alleged in the Action.”118 But the notice does not explain

what matters have been alleged. Instead, the notice repeatedly refers to allegations that TPUSA

issued a notice requiring employees to arrive fifteen minutes early to new hire trainings and merely

states: “The Litigation alleges that TPUSA failed to pay Potential Settlement Class members for

all minimum and overtime wages.”119 This is insufficient because it does not explain what claims

putative class members would be releasing if they cash their check. Further, the notice does not

provide a fair explanation concerning the nature of the lawsuit. Accordingly, the notice must

include additional information concerning the nature of the action and Plaintiffs’ allegations so



116
      Id. at 3.
117
      Id.
118
      Id. (emphasis added).
119
      Id. at 1–2.

                                                     22
            Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 23 of 27



putative class members can make an informed decision about whether to join this action and what

claims they may waive if they do so.

             Third, the section “What happens if I do not cash the check?”120 is deficient because it

does not clearly explain that putative class members who do not cash the check will not be bound

by the outcome of this action or the Settlement Agreement. The notice must include additional

language explaining the legal effect of not joining this action, including preservation of rights to

independently pursue claims.

             Fourth, the section “How can I get additional information?”121 is deficient because it does

not inform putative class members of their right to seek legal advice from their own counsel.

Further, to avoid ambiguity, the parties should amend the last sentence in this section to provide

Plaintiffs’ counsel’s contact information instead of stating “the contact information listed

above.”122        And where the notice provides contact information for the parties’ attorneys,

“Attorneys for Plaintiffs/the Settlement Class” should be changed to “Class Counsel,” and

“Attorneys for Defendant” should be changed to “Attorneys for TPUSA.”123

             Fifth, the notice fails to notify putative class members of their ability to receive a copy of

the Settlement Agreement from Plaintiffs’ counsel before joining this action. The court will not

approve a settlement unless the putative class members have the ability to receive and review the

settlement agreement from Plaintiffs’ counsel and are informed of their ability to do so.124




120
      Id. at 3.
121
      Id.
122
      Id.
123
      Id. at 2.
124
   Alternatively, the notice can provide a website address where putative class members can find and review the
Settlement Agreement.

                                                      23
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 24 of 27



            Sixth, the notice does not clearly state that the court has taken no position on the merits of

Plaintiffs’ allegations. Accordingly, the parties must add language to that effect.

            Seventh, an FLSA lawsuit against TPUSA is currently pending in the United States District

Court for the District of Ohio (Ohio Action). Before the parties sought approval of their Settlement

Agreement, the Ohio Action’s plaintiffs sought conditional certification of their FLSA claims.125

Specifically, they sought permission to notify putative class members, which would consist only

of TPUSA employees in Ohio, of their ability to join that action.126 In response, TPUSA argued

the Ohio Action should be stayed and not be certified because the Settlement Agreement’s release

would “resolv[e] a substantial percentage of the proposed [Ohio class] members’ claims.”127 The

Ohio Court agreed with TPUSA and stayed its decision on the Ohio plaintiffs’ motion for

conditional certification pending resolution of this case. 128 Nevertheless, “Plaintiffs have offered

to amend the [notice] in this action to include a specific disclosure of the Ohio Action and to

provide the contact information of counsel in the Ohio Action so that potential class members can

make an informed decision.”129 Thus, because putative class members in Ohio have not received

notice of the Ohio Action, the notice in this case must include Plaintiffs’ proposed amendment.130

            In sum, the court will not approve any notice unless the parties resolve each of the issues

described above.




125
      Dkt. 52 at 5.
126
      See Dkt. 52-2.
127
      Dkt. 52-5 at 6.
128
      Dkt. 69-1.
129
      Dkt. 59 at 3–4. It does not appear that TPUSA has agreed to Plaintiffs’ proposed amendment.
130
      The language for the proposed amendment can be found at Dkt. 59 at 4 n.2.

                                                          24
            Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 25 of 27



                G. Incentive Awards

             The Settlement Agreement provides that Plaintiffs may request incentive payments from

the Gross Settlement Amount without TPUSA opposing that request.131 Specifically, the requested

incentive payments include $12,500 to Cazeau, $12,500 to Stojkovic, and $2,500 to Hughes

(formerly Anderson).132 At this time, however, the court cannot approve the requested payments

because it lacks sufficient information justifying the requested awards.

             The court “must examine any service award payments to determine whether they are fair

and reasonable.”133 One court has found incentive awards “are justified only when a class

representative is not forthcoming, when a class representative undertakes risk, or when the class

representative’s efforts exceed the effort of a typical class representative or individual plaintiff.”134

Another court looked to the amount of time named plaintiffs expended on the case to justify an

award.135

             Plaintiffs here contend they are entitled to the requested incentive awards because of their

efforts throughout this litigation.136             To support their requested award, Plaintiffs submit

declarations from Plaintiffs’ counsel,137 Cazeau,138 and Stojkovic.139 But the declarations do not

provide sufficient information for the court to determine if the requested incentive awards are



131
      Dkt. 44-1 (Settlement Agreement) ¶ 8.
132
      Id.
133
  Lopez v. El Mirador, Inc., No. CV 16-01257 RB-KBM, 2018 WL 582577, at *6 (D. N.M. Jan. 26, 2018) (citations
omitted).
134
      Id. at *7 (citing Robles, 2011 WL 9717448, at *5) (quotation marks omitted).
135
      See Barbosa v. Nat’l Beef Packing Co., LLC, No. 12-2311-KHV, 2015 WL 4920292, at *6 (D. Kan Aug. 18, 2015).
136
      Dkt. 44 at 23–24.
137
      Dkt. 44-3 (Snow Decl.).
138
      Dkt. 44-5 (Cazeau Decl.).
139
      Dkt. 44-6 (Stojkovic Decl.).

                                                          25
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 26 of 27



justified. For example, the declarations do not provide any indication concerning the number of

hours Plaintiffs spent assisting in the litigation.140 There is also no explanation why Cazeau and

Stojkovic should receive the same awards when Stojkovic traveled to California for mediation, but

Cazeau did not.141 And the details provided concerning Hughes’ involvement with the case do not

appear to justify his requested award. Accordingly, the court cannot approve the requested

incentive awards at this time.

            If Plaintiffs seek incentive awards in the future, they should provide details concerning

their involvement with the case and address the following factors:

            [1] the actions the class representative has taken to protect the interests of the class,
            [2] the degree to which the class has benefitted from those actions, [3] the amount
            of time and effort the class representative has expended in pursuing the litigation,
            and [4] the risks the class representative faced in pursuing the action.142

The court is disinclined to grant incentive awards in a manner that would reduce the Gross

Settlement Amount and thus the amount available to putative class members unless there is some

showing that Plaintiffs’ efforts have been “greater than the efforts a class representative would

have incurred if his or her action were an individual action and not a class action.”143

                    H. Attorney Fees

            “The final factor a court must inspect in scrutinizing a proposed settlement is whether the

attorney’s fees are reasonable.”144 Because the court will not approve the Settlement Agreement

for the reasons addressed above, “an analysis of the attorney’s fees and costs is premature.”145



140
      See Dkt. 44-3 (Snow Decl.) ¶ 32; see also Dkt. 44-5 (Cazeau Decl.) ¶ 8; Dkt. 44-6 (Stojkovic Decl.) ¶¶ 9–10.
141
      See Dkt. 44–5 (Cazeau Decl.) ¶ 8; see also Dkt. 44-6 (Stojkovic Decl.) ¶¶ 10.
142
      Robles, 2011 WL 9717448, at *12 (citing Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)).
143
      Id. at *13.
144
      Lopez, 2018 WL 582577, at *8 (citation omitted).
145
      Id. (citation omitted).

                                                           26
         Case 2:18-cv-00321-RJS-CMR Document 78 Filed 07/02/20 Page 27 of 27



Accordingly, the court declines Plaintiffs’ uncontested request for attorney fees but will consider

the request if the parties reapply for approval of an amended settlement agreement.

                                            CONCLUSION

           For the foregoing reasons, the court DENIES the parties’ Joint Motion146 without prejudice.

The court DENIES Plaintiffs and Interested Parties’ Motion for Decision147 because it is rendered

moot by this decision.

           SO ORDERED this 2nd day of July 2020.

                                                        BY THE COURT:


                                                        ________________________________
                                                        ROBERT J. SHELBY
                                                        United States Chief District Judge




146
      Dkt. 44.
147
      Dkt. 71.

                                                   27
